DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44, 46-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bibette et al. US 2012/0003285 (cited on Information Disclosure Statement filed June 8, 2020) in view of Ramon Real et al. US 2018/0146704 as further evidenced by Q & A Density of different liquids (https://van/physics.illinois.edu/qa/listing.php?id=608&t=density-of-different-liquids) (published October 22, 2007) in further view of Andersen et al. US 2011/0195101 and Edwards et al. US 2015/0250203.
Regarding Claim 44, Bibette et al. discloses a package food product comprising food capsules (capsules 10) (‘285, Paragraphs [0034] and [0145]-[0147]) and a first liquid layer of an aqueous solution (rinse solution 72) surrounding the food capsules (capsules 10) (‘285, FIG. 1) (‘285, Paragraph [0106]).
 Bibette et al. is silent regarding a second liquid layer surrounding the first liquid layer of an aqueous solution wherein the second liquid layer of an edible oil having a thickness of at least 0.5 cm.
Ramon Real et al. discloses food capsules, a first liquid layer (vinegar solution) surrounding the food capsules, and a second liquid layer (sphere of edible oil) surrounding the first liquid layer (vinegar solution) (‘704, Paragraphs [0016] and [0019]).  Q & A Density of different liquids provides evidence that it was known in the art that oil is less dense than vinegar.  Since Ramon Real et al. teaches that the first liquid layer is vinegar and the second liquid layer is oil, the second liquid layer of oil is necessarily lower than that of the first liquid layer of vinegar.  The second liquid layer of edible oil would necessarily be disposed above the first liquid layer of vinegar since the less dense oil layer would rise above the more dense vinegar layer due to the differences in densities of oil and vinegar.
Both Bibette et al. and Ramon Real et al. are directed towards the same field of endeavor of food capsules immersed in a liquid solution.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bibette et al. and surrounding the first liquid layer of an aqueous solution of Bibette et al. with a second liquid layer of edible oil since Ramon Real et al. teaches that it was known and conventional to submerse food capsules within a first liquid layer that is surrounded by a second oil layer.  Although Bibette et al. modified with Ramon Real et al. does not explicitly disclose the thickness of the second liquid layer to be at least 0.5 cm, limitations relating to the size of the second liquid layer are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Further regarding Claim 44, Bibette et al. modified with Ramon Real et al. is silent regarding the food capsules being disposed in a package.
Andersen et al. discloses a packaged food product comprising a package (closed plastic containers) containing food capsules (‘101, Paragraph [0075]).
Both Bibette et al. and Andersen et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food capsule of Bibette et al. and package the food capsule inside a closed plastic container since Andersen et al. teaches that it was known and conventional to package said food capsules.  Additionally, packaging the food capsules would allow for shipping of the food capsules to other locations.
Further regarding Claim 44, Bibette et al. discloses alginates being used in core casing structures in which the core is a liquid (‘285, Paragraphs [0010]-[0011]).  However, this does not necessarily entail the food capsules having a coating of alginate film.
Edwards et al. discloses a food product comprising a food capsule (‘203, Paragraphs [0224] and [0274]) comprising a coating of alginate film (‘203, Paragraph [0308]).
Both Bibette et al. and Edwards et al. are directed towards the same field of endeavor of coated food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food product of modified Bibette et al. and incorporate a coating of alginate film onto the food capsules as taught by Edwards et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Edwards et al. teaches that there was known utility in using alginate films as a coating on food capsules.
Regarding Claim 46, Bibette et al. appears to show the number of food capsules in the package being at least 1 and less than 20,000.  However, in the event that it can be construed that there are more than 20,000 capsules disposed in the package, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 47, Bibette et al. modified with Ramon Real et al. is silent regarding the thickness of the layer of the second liquid layer being at least 1.0 cm.  However, limitations relating to the size of the second liquid layer are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 48, Ramon Real et al. discloses the capsules having a diameter of from 5 mm to 50 mm (‘704, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art to modify the size of the capsules of Bibette et al. to have a diameter of from 5 mm to 50 mm since Ramon Real et al. teaches that food capsules having the claimed diameter were known in the art.  Furthermore, limitations relating to the size of the diameter of the food capsules are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 50, Ramon Real et al. discloses the edible oil comprising olive oil (‘704, Paragraph [0027]).
Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Bibette et al. US 2012/0003285 (cited on Information Disclosure Statement filed June 8, 2020) in view of Ramon Real et al. US 2018/0146704 as further evidenced by Q & A Density of different liquids (https://van/physics.illinois.edu/qa/listing.php?id=608&t=density-of-different-liquids) (published October 22, 2007) in further view of Andersen et al. US 2011/0195101 and Edwards et al. US 2015/0250203 as applied to claim 44 above in further view of Miller US 2014/0128633.
Regarding Claim 49, Bibette et al. modified with Ramon Real et al. as further evidenced by Q&A Density of different liquid further modified with Andersen et al. and Edwards et al. is silent regarding the aqueous solution comprising NaCl and maltodextrin.
Miller discloses a packaged food product comprising a package containing food capsules (gel capsule with nutritional supplement) (‘633, Paragraph [0005]).  The composition can take the form of an emulsion in oily or aqueous vehicles containing dispersing agents wherein the suspensions include isotonic sodium chloride solutions (‘633, Paragraphs [0119]-[0120]) and a diluent component of maltodextrin (‘633, Paragraph [0134]) and a fatty acid oil diluent (‘633, Paragraph [0120]).
Both Bibette et al. and Miller are directed towards the same field of endeavor of food capsules surrounded by a first liquid layer of an aqueous solution and a second liquid layer of an edible oil.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged food product of Bibette et al. and surround the food capsules in an aqueous solution of NaCl and maltodextrin as taught by Miller since Miller teaches it was known in the food capsule art to dispose the food capsules into an aqueous solution of sodium chloride and a diluent of maltodextrin.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Miller teaches that it was known in the food capsule art to dispose the food capsules into an aqueous solution of sodium chloride and a diluent of maltodextrin.
Regarding Claim 51, Bibette et al. modified with Ramon et al. as further evidenced by Q&A Density of different liquids further modified with Andersen et al., Edwards et al., and Miller is silent regarding the concentration of NaCl and the concentration of maltodextrin being 1% NaCl and 10% maltodextrin.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Miller teaches the composition can take the form of an emulsion in oily or aqueous vehicles containing dispersing agents wherein the suspensions include isotonic sodium chloride solutions (‘633, Paragraphs [0119]-[0120]) and a diluent component of maltodextrin (‘633, Paragraph [0134]) and a fatty acid oil diluent (‘633, Paragraph [0120]).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 4 of the Remarks that the results reported in the Example of the Specification allegedly shows data that establishes the criticality of the recited thickness of the second layer by showing that when the second layer was present in a thickness less than 0.5 cm more damage control occurred that when the second layer was absent and that when the thickness of the second layer was 0.5 cm or greater there was no damage observed to any of the capsules under any of the drop heights.
Examiner argues Table 1 of applicant’s specification is an analysis of an alginate membrane having a thickness of 0.41 mm, which converts to 0.041 cm, and “said membrane” having a thickness of between 0.9 mm – 1.5 mm, which converts to 0.09 cm to 0.15 cm.  None of the thickness of Table 2 fall within the claimed second liquid layer thickness of at least 0.5 cm.  Applicant has not presented any data showing the alleged criticality of the claimed second liquid layer of an edible oil having a thickness of at least 0.5 cm.  Limitations relating to the size of the second liquid layer are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Additionally, it is unknown what data is the Example of the specification is being referred to.  Applicant has not specifically pointed out the particular example that shows the alleged criticality of the claimed thickness of the second layer of edible oil.  Therefore, applicant’s allegations regarding the criticality of the claimed thickness of the second liquid layer of edible oil is not found persuasive and the obviousness rejections have been maintained herein.
Applicant argues on Pages 5-6 of the Remarks that Paragraph 5 of the previous Declaration under 37 CFR 1.132 of Ramon Real establishes that NaCl and maltodextrin were added to the first layer in the Example solely to preserve the flavor of the processed food and alleges that one having ordinary skill in the art would not expect the aqueous solution containing NaCl and maltodextrin to affect the results of the experiment.  Applicant argues that while high concentrations of maltodextrin increases the viscosity of the aqueous solution, the maltodextrin concentration in the examples of 10% causes virtually no change in viscosity of the solution.  Applicant points to a graph in the art taken from Siemons et al. that shows that 10% maltodextrin used in the examples would be expected to have a viscosity close to 10-3 of distilled water and asserts that maltodextrin added to the first aqueous layer would not protect the capsules as a result of the increased viscosity.
Examiner first notes that not every claim requires an aqueous solution that includes NaCl and maltodextrin.  Claims 44 and 46-48 do not require an aqueous solution that includes NaCl and maltodextrin.  Claims 49-51, which require an aqueous solution that includes NaCl and maltodextrin, is currently being rejected upon by Miller to teach the limitations regarding food capsules that are surrounded by an aqueous solution of NaCl and maltodextrin.  Furthermore, none of the data shows the aqueous solution having 1% NaCl.  Applicant never mentions that the aqueous solution has NaCl.  Applicant’s data is not commensurate in scope with all of the claims.  Applicant has not shown any criticality to the claimed aqueous solution comprising 1% NaCl and 10% maltodextrin.  Furthermore, Magnus et al. US 2004/0191366 discloses a capsule dissolved in 1% aqueous sodium chloride solution (‘366, Paragraph [0173]) and therefore teaches that it was known to use a 1% aqueous sodium chloride solution.  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICSON M LACHICA/Examiner, Art Unit 1792